DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application Title
The Examiner proposes the below Application Title change in accordance with MPEP 606.01 and MPEP 1302.04(a) to improve the descriptive nature of the title.  The Applicant can suggest an alternative title if desired.  
The Application Title should be changed to the following:  
“Stationary and Relative Moving Object Recognition Apparatus”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more (see MPEP 2106). 
The following is a detailed rejection of independent claim 1.  Regarding claim 1 and applying Step 1 of the MPEP § 2106: The instant application includes independent claim 1 which is directed toward an “a moving object recognition apparatus.”  As such, claim 1 is directed to one of the four categories of patent eligible subject matter (i.e. process, product, and product respectively).
Regarding Step 2A, prong 1 of the MPEP § 2106:  claim 1 presents the following steps which under a broadest reasonable interpretation of the claimed invention, constitute an abstract idea and recite a mental processes:
A moving object recognition apparatus for a vehicle, the apparatus comprising: 
an object detection section that is configured to detect a moving object that moves on a road around an own vehicle and a roadside object by the road, from objects present around the own vehicle;
a position detection section that is configured to detect positions of the moving object and the roadside object detected by the object detection section;
a road direction estimation section that is configured to estimate a road direction of the road on which the moving object is moving, based on the position of the roadside object detected by the position detection section; and
a moving direction estimation section that is configured to estimate a moving direction of the moving object based on the road direction estimated by the road direction estimation section. 
Each of these steps can reasonably be performed by a general purpose computer using an input sensor file or database without any real sensor (such as “receiving and processing reflected radar waves).  
Regarding Step 2A, prong 2 of the MPEP § 2106:  Claim 1 does not integrate the claimed abstract idea into a practical application. The claim has a method which can be completed with a received database, process that database to arrive at an “object detection”, a “position detection”, a “road direction estimation”, and a “moving direction estimation”  The specification in paragraph 0026 of the present application does disclose a radar transmitter and a receiver to process reflected waves, but these features are not included in the claim.  As such, claim 1 merely require the processing of a generic sensor or radar data which can be performed by a generic computer using generic computer code and generic memory storage and does not represent any specified tasks.  
Claim 1 does not cites the additional elements which might be considered as pre-processing or post actions based on processing the data; and therefore do not integrate the abstract idea into a practical application.  
Each element in claim 1 considered singly fails to impose a meaningful limit on the judicial exception (i.e. under a BRI the claim is directed toward data processing).  Claim 1 as a whole, looking at the additional elements individually, and looking at the elements in combination, does not integrate the abstract idea into a practical application.  
Regarding Step 2B of the MPEP § 2106:  Claim 1 does not recite additional elements, taken individually and in combination, that result in the claim as a whole, amounting to an inventive concept. As stated above, the claim merely requires a generic computer or generic computer code stored on a medium.  Specifically, claim 1 does not require an input or output of the generated and/or updated candidate group from a physical sensor, nor is the output generated used to affect a physical condition.  Claim 1 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claim 1 does not integrate the abstract idea into an inventive concept. 
Regarding claims 2 - 15, all of the claim elements of dependent claims 2-15 when taken both individually and in combination, are directed to the judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. 
These additional limitations can be performed by a general purpose computer using math.  As such, claims 2-15 as a whole, looking at the additional elements individually and in combination, merely requires an expression of a mathematical concept and performing mathematical calculations, with or without a simple calculator (see MPEP 2106.04(a)(2)).  As such claims 2 - 15 do not integrate the abstract idea into a practical application. 

Allowable Subject Matter
Claims 3, 4, 7, and 11 are currently rejected based on a 35 USC § 101 eligibility rejection (see above).  However, if the 35 USC § 101 objection is overcome, then claims 3, 4, 7 and 11 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims 5 is/are objected to because of the following informalities:  Claim 5 has the limitation of: “with respect the own vehicle from a sensor”.  The wording has been interpreted as if it read “with respect to the own vehicle from a sensor”.  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 5, 7, and 14:  “a(n) object detection section that is configured to detect” 
Claim(s) 1, 8, and 12:  “a(n) position detection section that is configured to detect positions” 
Claim(s) 1, 2, 8, 10, and 12:  “a(n) road direction estimation section that is configured to estimate a road direction unit” 
Claim(s) 1, 4, 6, 7, 8, 9, and 12:  “a(n) a moving direction estimation section that is configured to estimate a moving direction” 
Claim(s) 2 and 3:  “a(n) group formation section” 
Claim(s) 8, 12 and 13:  “a(n) filter processing section” 
Claim(s) 10, 11:  “a(n) reliability calculation section” 
Claim(s) 15:  “a(n) notification section” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 5, 8 – 10, and 12 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kario, et al, U. S. Patent Application Publication 2022/0227367 (“Kario”).
Regarding claim 1, Kario teaches:
A moving object recognition apparatus for a vehicle, the apparatus comprising: an object detection section that is configured to (Kario, paragraph 0099, “[0099] Various other sensors may be included in the sensing block, and any or all of the sensors may be relied upon to develop a sensed navigational state of the vehicle. In addition to cameras (forward, sideward, rearward, etc), other sensors such as RADAR, LIDAR, and acoustic sensors may be included in the sensing block. [0129] Further, the focal length associated with each image capture device 122, 124, and/or 126 may be selectable (e.g., by inclusion of appropriate lenses etc.) such that each device acquires images of objects at a desired distance range relative to vehicle 200. For example, in some embodiments image capture devices”; a radar as part of a sensor suite that detects images, other vehicles, road signs, etc. (i.e. an object detection section); that the objects can be sensed by different devices suitable for different range blocks).
detect a moving object that moves on a road around an own vehicle and a roadside object by the road, from objects present around the own vehicle; (Kario, figures 5A-5D, paragraph 0154, “[0154] As described in connection with FIGS. 5A-5D below, monocular image analysis module 402 may include instructions for detecting a set of features within the set of images, such as lane markings, vehicles, pedestrians, road signs, highway exit ramps, traffic lights, hazardous objects, and any other feature associated with an environment of a vehicle.”; a sensing block/ module that can sense a road sign (i.e. detect a roadside object), or vehicles (i.e. detect moving objects) associated with a vehicle environment).
a position detection section that is configured to detect positions of the moving object and the roadside object detected by the object detection section; (Kario, paragraph 0142, 0164, 0173, “[0142] Such a system may, therefore, make decisions based on information derived from objects located at varying distances both forward and to the sides of the vehicle. [0164] For example, processing unit 110 may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest (e.g., vehicles, pedestrians, or portions thereof). [0173] FIG. 5D is a flowchart showing an exemplary process 500D for detecting traffic lights in a set of images, consistent with disclosed embodiments. At step 560, processing unit 110 may scan the set of images and identify objects appearing at locations in the images likely to contain traffic lights.”; a system that can determine the varying distances of moving objects (vehicle) forward and to the sides of vehicle (i.e. range and azimuth location of a moving object); that can determine the varying distances of fixed objects (signs) forward and to the sides of vehicle (i.e. range and azimuth location of a fixed roadside object)).
a road direction estimation section that is configured to estimate a road direction of the road on which the moving object is moving, based on the position of the roadside object detected by the position detection section; and (Kario, figures 24-26, paragraph 0195, 0251, “[0195] Sensing module 801, which may be implemented using processing unit 110, may handle various tasks relating to sensing of a navigational state in an environment of a host vehicle. Such tasks may rely upon input from various sensors and sensing systems associated with the host vehicle. These inputs may include … GPS position information, … Sensing, which may include data from cameras and/or any other available sensors, along with map intonation, may be collected, analyzed, and formulated into a “sensed state,” describing information extracted from a scene in the environment of the host vehicle. The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information. [0251] There can be some exceptions, however, that can simplify the problem or at least provide added confidence in a trajectory predicted for another vehicle. For example, with respect to structured roads in which there is an indication of lanes and where give-way rules may exist, the trajectories of other vehicles can be based, at least in part, upon the position of the other vehicles relative to the lanes and based upon applicable give-way rules.”; a system that can determine the “sensed state” of an environment; that the various sensors can be used as the inputs for the “sensed state”; that the sensed state includes map information; lane markings, distances to other objects / vehicles with velocities; that the “sensed state” also includes structured roads and expected trajectories based on positions of vehicles on the road, as in lanes of an intersection of figures 24-26 . That the relative position of roadside (traffic lights) and vehicles are determined based on comparisons with each other to build an image of moving object relative to the road. This interpretation of “road direction estimation” is consistent with Applicant’s specification paragraph 0048 - the “moving direction estimation section 32” merely needs to determine the relative speed of a moving object).
a moving direction estimation section that is configured to estimate a moving direction of the moving object based on the road direction estimated by the road direction estimation section. (Kario, paragraph 0180, “[0195] The sensed state may include sensed information relating to target vehicles, lane markings, pedestrians, traffic lights, road geometry, lane shape, obstacles, distances to other objects/vehicles, relative velocities, relative accelerations, among any other potential sensed information. [0180] FIG. 5F is a flowchart showing an exemplary process 500F for determining whether a leading vehicle is changing lanes, consistent with the disclosed embodiments. At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity ( e.g., direction and speed),”; that a moving direction can be determined on the “sensed state” of all the moving objects and of all the roadside objects to determine a trajectory of a target vehicle; that one example is sensing the road, sensing the vehicle ahead, and predicting that the vehicle is changing lanes based on the aggregate of the “sensed” information based on an expected curvature of the sensed road).
Regarding claim 5, Kario teaches The moving object recognition apparatus according to claim 1, wherein the object detection section is configured to detect a relative speed of the object with respect the own vehicle from a sensor and detect the moving object and the roadside object based on the relative speed. (Kario, paragraph 0157, “112(b) “relative speed of the object” is indefinite and without antecedent.  Even if this were definite (directed towards the moving obj or roadside obj), then the circular logic of (1) determine relative speed of the object from a sensor and (2) detecting the object based on relative speed creates an indefinite paradox of which process must come first. [0157] For example, processing unit 110 may execute instructions associated with velocity and acceleration module 406 to calculate a target speed for vehicle 200 based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data may include, for example, a target position, velocity, and/or acceleration, the position and/or speed of vehicle 200.”; a sensor suite that can determine the relative velocity of a vehicle and objects in its field of view).
Regarding claim 8, Kario teaches:
The moving object recognition apparatus according to claim 1, further comprising a filter processing section configured to set a current position of the moving object by filter processing based on a current detection position of the moving object detected by the position detection section and a current estimation position of the moving object estimated previous time, estimate a current moving direction of the moving direction by filter processing based on the moving direction of the moving object estimated by the moving direction estimation section previous time and the road direction estimated by the road direction estimation section this time, and (Kario, figures 5A-5F, paragraph 0167 paragraph 0180, “[0167] At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some embodiments, processing unit may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types ( e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). The Kalman filters may be based on a measurement of an object’s scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). [0180] At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity ( e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.”; that moving objects, such as vehicles and pedestrians can be modelled with a Kalman filter; that stationary objects, such as road signs, can be modelled with a Kalman filter; that the data can be fused in step 580 to determine relative navigation information between a road and a vehicle).
set a next position of the moving object based on the estimated current moving direction of the moving object and the current position of the moving object set this time. (Kario, figures 5A-5F, paragraph 0166 0183, “[0166] Additionally, processing unit 110 may estimate parameters for the detected object and compare the object’s frame-by-frame position data to a predicted position. [0182] If the position of the leading vehicle obscures a road polynomial (e.g., the leading vehicle is overlaid on top of the road polynomial), then processing unit 110 may determine that the leading vehicle is likely changing lanes. [0183] At step 584, processing unit 110 may determine whether or not leading vehicle 200 is changing lanes based on the analysis performed at step 582. For example, processing unit 110 may make the determination based on a weighted average of the individual analyses performed at step 582.”; that the system predicts a future vehicle position in relation to the road, in this case the system predicts a lane change of the vehicle based on crossing quadratic predictions).
Regarding claim 9, Kario teaches The moving object recognition apparatus according to claim 1, wherein the moving direction estimation section is configured to estimate a road direction of a road intersecting with the road on which the own vehicle travels. (Kario, figures 5A-5F, paragraph 0167 paragraph 0180, “[0167] At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some embodiments, processing unit may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types ( e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). [0272] Through analysis of an image or images representative of the scene of the host vehicle environment at step 1303, a navigational state associated with the host vehicle may be identified. For example, a navigational state may indicate that the host vehicle is traveling along a two-lane road 1210, as in FIG. 12, that a target vehicle 1217 is moving through an intersection ahead of the host vehicle, that a pedestrian 1215 is waiting to cross the road on which the host vehicle travels, that an object 1219 is present ahead in the host vehicle lane, among various other attributes of the scene.”; that a road can be mapped along with moving objects using a Kalman filter; that the sensors can map an intersection, a two lane road and a pedestrian from the sensors input).
Regarding claim 10, Kario teaches The moving object recognition apparatus according to claim 9, further comprising a reliability calculation section configured to calculate reliability of the road direction of the road estimated by the road direction estimation section. (Kario, paragraph 0171-0172, “[0172] At step 558, processing unit 110 may consider additional sources of information to further develop a safety model for vehicle 200 in the context of its surroundings. … To develop the safety model, in some embodiments, processing unit 110 may consider the position and motion of other vehicles, the detected road edges and barriers, and/or general road shape descriptions extracted from map data (such as data from map database 160). By considering additional sources of information, processing unit 110 may provide redundancy for detecting road marks and lane geometry and increase the reliability of system 100. [0171] As processing unit 110 performs multi-frame analysis, the set of measurements constructed at step 554 may become more reliable and associated with an increasingly higher confidence level.”; a system which can correlate sensors with each other to increase the confidence level; a system which can correlate sensors with map data to increase confidence level of the system’s mapping).
Regarding claim 12, Kario teaches:
The moving object recognition apparatus according to claim 1, further comprising a filter processing section configured to set a current position of the moving object by filter processing based on a current detection position of the moving object detected by the position detection section and a current estimation position of the moving object estimated previous time, estimate a current moving direction of the moving direction by filter processing based on the moving direction of the moving object estimated by the moving direction estimation section previous time and the road direction estimated by the road direction estimation section this time, and (Kario, figures 5A-5F, paragraph 0167 paragraph 0180, “[0167] At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some embodiments, processing unit may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types ( e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). The Kalman filters may be based on a measurement of an object’s scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). [0180] At step 580, processing unit 110 may determine navigation information associated with a leading vehicle (e.g., a vehicle traveling ahead of vehicle 200). For example, processing unit 110 may determine the position, velocity ( e.g., direction and speed), and/or acceleration of the leading vehicle, using the techniques described in connection with FIGS. 5A and 5B, above.”; that moving objects, such as vehicles and pedestrians can be modelled with a Kalman filter; that stationary objects, such as road signs, can be modelled with a Kalman filter; that the data can be fused in step 580 to determine relative navigation information between a road and a vehicle).
set a next position of the moving object based on the estimated current moving direction of the moving object and the current position of the moving object set this time, (Kario, figures 5A-5F, paragraph 0166 0183, “[0166] Additionally, processing unit 110 may estimate parameters for the detected object and compare the object’s frame-by-frame position data to a predicted position. [0182] If the position of the leading vehicle obscures a road polynomial (e.g., the leading vehicle is overlaid on top of the road polynomial), then processing unit 110 may determine that the leading vehicle is likely changing lanes. [0183] At step 584, processing unit 110 may determine whether or not leading vehicle 200 is changing lanes based on the analysis performed at step 582. For example, processing unit 110 may make the determination based on a weighted average of the individual analyses performed at step 582.”; that the system predicts a future vehicle position in relation to the road, in this case the system predicts a lane change of the vehicle based on crossing quadratic predictions).
wherein the moving direction estimation section is configured to estimate a road direction of a road intersecting with the road on which the own vehicle travels, and (Kario, figures 5A-5F, paragraph 0167 paragraph 0180, “[0167] At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200) associated with the detected objects. In some embodiments, processing unit may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types ( e.g., cars, trucks, pedestrians, bicycles, road signs, etc.). [0272] Through analysis of an image or images representative of the scene of the host vehicle environment at step 1303, a navigational state associated with the host vehicle may be identified. For example, a navigational state may indicate that the host vehicle is traveling along a two-lane road 1210, as in FIG. 12, that a target vehicle 1217 is moving through an intersection ahead of the host vehicle, that a pedestrian 1215 is waiting to cross the road on which the host vehicle travels, that an object 1219 is present ahead in the host vehicle lane, among various other attributes of the scene.”; that a road can be mapped along with moving objects using a Kalman filter; that the sensors can map an intersection, a two lane road and a pedestrian from the sensors input).
the filter processing section weights the moving direction of the moving object estimated by the moving direction estimation section previous time and the road direction estimated by the road direction estimation section this time to estimate the current moving direction of the moving object by filter processing. (Kario, figures 5A-5F, paragraph 0183, “[0183] At step 584, processing unit 110 may determine whether or not leading vehicle 200 is changing lanes based on the analysis performed at step 582. For example, processing unit 110 may make the determination based on a weighted average of the individual analyses performed at step 582.”; a process, based on the Kalman predictions above, that estimate the changing of lanes; the Kalman filter uses the previous state to estimate the future state).
Regarding claim 13, Kario teaches The moving object recognition apparatus according to claim 8, wherein the filter processing section defines an interval between the roadside objects on both sides of the moving object as a width of the road on which the moving object moves to limit a moving position of the moving object within a range of the width of the road. (Kario, paragraph 0176, “(0176] FIG. SE is a flowchart showing an exemplary process 500E for causing one or more navigational responses in vehicle 200 based on a vehicle path, … The vehicle path may be represented using a set of points expressed in coordinates (x, z), and the distanced; between two points in the set of points may fall in the range of 1 to 5 meters. In one embodiment, processing unit 110 may construct the initial vehicle path using two polynomials, such as left and right road polynomials. … In another embodiment, processing unit 110 may use one polynomial and an estimated lane width to offset each point of the vehicle path by half the estimated lane width plus a predetermined offset (e.g., a smart lane offset). [0272] Through analysis of an image or images representative of the scene of the host vehicle environment at step 1303, a navigational state associated with the host vehicle may be identified. For example, a navigational state may indicate that the host vehicle is traveling along a two-lane road 1210, as in FIG. 12, that a target vehicle 1217 is moving through an intersection ahead of the host vehicle, that a pedestrian 1215 is waiting to cross the road on which the host vehicle travels, that an object 1219 is present ahead in the host vehicle lane, among various other attributes of the scene.”; a Kalman filter which creates two models, one for each side of the road and another for lane width; the lane models are fed into predictions regarding road intersections, opposite directions of travel, vehicles on the road as detailed above or a vehicle changing lanes as described here).
Regarding claim 14, Kario teaches The moving object recognition apparatus according to claim 1, wherein the object detection section is configured to detect the object present around the own vehicle based on a detection signal of a radar. (Kario, paragraph 0150, “[0150] In some embodiments, system 100 may use two image capture devices (e.g., image capture devices 122 and 124) in providing navigation assistance for vehicle 200 and use a third image capture device (e.g., image capture device 126) to provide redundancy and validate the analysis of data received from the other two image capture devices. Furthermore, in some embodiments, redundancy and validation of received data may be supplemented based on information received from one more sensors (e.g., radar, lidar, acoustic sensors, information received from one or more transceivers outside of a vehicle, etc.).”; that an array of devices can be combined; that at least one of the sensors can be radar; to create the set of images of moving and stationary objects as detailed above).
Regarding claim 15, Kario teaches The moving object recognition apparatus according to claim 1, further comprising a notification section configured to issue a notification when the moving direction of the moving object and a traveling direction of the own vehicle intersect with each other. (Kario, paragraph 0167, “[0167] The Kalman filters may be based on a measurement of an object’s scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). [0135] In some embodiments, user interface 170 may also include one or more speakers 360 ( e.g., speakers of a vehicle audio system). For example, system 100 may provide various notifications (e.g., alerts) via speakers 360.”; that a set of Kalman filters can be used on various objects to predict a collision, or intersection between objects).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kario in view of Takabayashi, et al, U. S. Patent Application Publication 2011/0295548 (“Takabayashi”).
Regarding claim 2, Kario teaches the moving object recognition apparatus according to claim 1.
Kario teaches further comprising a group formation section configured to group the roadside objects to form a roadside object group, (Kario, paragraph 0166-0168, “[0166] For example, processing unit 110 may track a detected candidate object across consecutive frames and accumulate frame-by-frame data associated with the detected object (e.g., size, position relative to vehicle 200, etc.). [0167] At step 546, processing unit 110 may construct a set of measurements for the detected objects. Such measurements may include, for example, position, velocity, and acceleration values (relative to vehicle 200)… may construct the measurements based on estimation techniques using a series of time-based observations such as Kalman filters or linear quadratic estimation (LQE), and/or based on available modeling data for different object types (e.g., cars, trucks, pedestrians, bicycles, road signs, etc.).”; that objects can be grouped in time after multiple frames; that these groups of objects (whether moving like a car or stationary like a road sign) can be tracked using Kalman filters).
Kario does not explicitly teach wherein the road direction estimation section is configured to estimate, as the road direction, a direction of an approximation straight line approximating positions of the roadside objects of the roadside object group formed by the group formation section..
Takabayashi teaches wherein the road direction estimation section is configured to estimate, as the road direction, a direction of an approximation straight line approximating positions of the roadside objects of the roadside object group formed by the group formation section. (Takabayashi, paragraph 0085, 0147 & 0396, “[0147] A plurality of reflection points are obtained from the stationary object having a large surface area such as the guardrail or the wall in particular. Thus, it may be difficult to track one reflection point. For that reason, by performing clustering of stationary objects in a preceding stage of the tracking filter 143 of the road approximate curve temporary computation unit 140, the plurality of reflection points obtained from the stationary object having the large surface area are clustered. [0085] FIG. 2 shows stationary objects 711 to 714 that are continuously correlated in the temporal direction from times t.sub.1 to t.sub.4. Increase of correlated data improves accuracy of approximating a road. [0396] The road configuration recognition apparatus 100 classifies running roads into four types including “straight roads,” “roads before curves (before curved roads),” “curve roads (curved roads),” and “curve exits (curved road exits).”“; that a device can track objects, like a guardrail as a clustered object; that the grouped objects 711 to 714 can be classified in succession to describe a road boundary; that the road recognition apparatus 100 can classify a road as straight, curved, or curved exits).
In view of the teachings of Takabayashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Takabayashi to Kario at the time the application was filed in order to recognize vehicles and a road environment to monitor traffic from a vehicle.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takabayashi in the same or in a similar field of endeavor with Kario before the effective filing date of the claimed invention in order to combine Takabayashi’s grouping of roadside objects and Kario’s detection of multiple roadside objects.  The grouping of elements and analysis of multiple elements merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Kario teaches the moving object recognition apparatus according to claim 5.
Kario does not explicitly teach wherein the moving direction estimation section is configured to estimate the moving direction of the moving object based on the road direction and the relative speed..
Takabayashi teaches wherein the moving direction estimation section is configured to estimate the moving direction of the moving object based on the road direction and the relative speed. (Takabayashi, paragraph 0473-0475, “[0473] The road configuration recognition apparatus 100 corrects the erroneous approximate curve based on a positional relationship between a vehicle ahead and the approximate curve. When the vehicle ahead is present outside the left edge of the road as in this FIG. 51, for example, the road configuration recognition apparatus 100 determines that the estimation value of the approximate curve of the left edge of the road is erroneous and corrects the estimation value. [0475] The ahead vehicle tracking unit 135 tracks an ahead vehicle running ahead of the vehicle, based on observation values of the position, the relative speed and the like of an object observed by the radar 110.”; that a moving object and the road can be tracked simultaneously to determine the relative moving direction of the vehicle in relation to the sensed road boundary).
In view of the teachings of Takabayashi it would have been obvious for a person of ordinary skill in the art to apply the teachings of Takabayashi to Kario at the time the application was filed in order to recognize vehicles and a road environment to monitor traffic from a vehicle.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Takabayashi in the same or in a similar field of endeavor with Kario before the effective filing date of the claimed invention in order to combine Takabayashi’s grouping of roadside objects and Kario’s detection of multiple roadside objects.  The grouping of elements and analysis of multiple elements merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648